                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 1 of 23



           1   Esfand Y. Nafisi (SBN 320119)
           2   enafisi@classlawdc.com
               Nicholas A. Migliaccio (pro hac vice anticipated)
           3   nmigliaccio@classlawdc.com
               Jason S. Rathod (pro hac vice anticipated)
           4   jrathod@classlawdc.com
               Erick J. Quezada (pro hac vice anticipated)
           5   equezada@classlawdc.com
           6   MIGLIACCIO & RATHOD LLP
               388 Market Street, Suite 1300
           7   San Francisco, California 94111
               Office: (415) 489-7004
           8
         Christopher R. Pantel (SBN 256569)
           9
         christopher.pantel@ayslaw.com
      10 ALBRIGHT,     YEE & SCHMIT, APC
         888 West 6th Street, 14th Floor
      11 Los Angeles, California 90017
         Tel: (213) 833-1700/Fax: (213) 833-1710
      12
               Attorneys for Plaintiff and the Proposed Class
      13
      14                               UNITED STATES DISTRICT COURT
      15                             EASTERN DISTRICT OF CALIFORNIA
      16
         AMBER DOBSON, on behalf of herself                 Case No. _________________
      17 and all others similarly situated,
      18                          Plaintiffs,               CLASS ACTION COMPLAINT
                     v.
      19
                                                            (1) Violation of California’s Consumers
      20 ZENIMAX MEDIA INC., BETHESDA                       Legal Remedies Act, Cal. Civ. Code §1750,
         SOFTWORKS LLC, BETHESDA GAME
      21 STUDIOS, and DOES 1 through 100,
                                                            et seq.;
         inclusive,                                         (2) Violation of California’s False
      22                                                    Advertising Law, Cal. Bus. & Prof. Code
                           Defendants.                      §17500, et seq.;
      23
                                                            (3) Violation of the Unfair Prong of the
      24                                                    UCL, Cal. Bus. & Prof. Code §17200, et
      25                                                    seq.;
                                                            (4) Violation of the Song-Beverly Act.
      26
                                                            Cal. Civ. Code §1790, et seq.
      27
      28                                                    DEMAND FOR JURY TRIAL
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 2 of 23



           1         Defendants, aware their self-described video “game-as-a-service” known as
           2   Fallout 76 was unfinished and unready for launch in November 2018, nevertheless
           3   engaged in a misleading marketing campaign and implemented an unfair policy to
           4   maximize profits through the denial of refunds. Defendants’ greed-driven scheme is at
           5   the expense of California consumers, and in violation of applicable law.
           6         1.     Plaintiff Amber Dobson, by and her undersigned attorneys, brings this
           7   action on behalf of herself and on behalf of a Class of all others similarly-situated against
           8   ZeniMax Media Inc., Bethesda Softworks LLC and Bethesda Game Studios (collectively,
           9   “Defendants”) for rescission, monetary damages, and injunctive and declaratory relief.
      10       Plaintiff alleges the following on personal knowledge of the matters set forth herein. As
      11       to the remaining allegations, Plaintiff alleges the following on information and belief and
      12       developed from the investigation and analysis of counsel.
      13                                     NATURE OF THE ACTION
      14             2.     Plaintiff brings this action on behalf of herself and other similarly-situated
      15       consumers in California who purchased the Windows PC version of the Fallout 76 video
      16       game-as-a-service (“Fallout 76” or the “PC Version”) via Defendants’ online store,
      17       Bethesda.net, on or after June 5, 2018.
      18             3.     Fallout 76 is an always-online, multiplayer, survival and exploration video
      19       game-as-a-service. “Games-as-a-service” refers to the provision of always-online video
      20       game content on a continuing revenue model, which can derive profits both from the
      21       initial sale of the software required to access the game-as-a-service online, as well as
      22       post-launch monetization of the service itself. Recurring monetization drives the game-
      23       as-a-service business model. Utilization of the games-as-a-service format marked a
      24       notable departure for Defendants from previous entries in the Fallout video game series
      25       going back to 2008. The prior Fallout games, as well as many of Defendants’ other titles,
      26       did not employ the games-as-a-service business model.
      27             4.     Fallout 76, unlike numerous other titles in the game-as-a-service genre, is
      28       not a free-to-play experience for players. Defendants charged consumers the full retail
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                 CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 3 of 23



           1   purchase price for new releases from major studios (different versions of the game cost
           2   $59.99 and up at launch). Then, in addition, Defendants derive post-launch monetization
           3   through the sale of the fictional, in-game currency, “Atoms.”
           4         5.     Post-launch monetization occurs as follows: Players can acquire “Atoms”
           5   in-game at various intervals and in limited amounts, or purchase as many “Atoms” as
           6   desired anytime with real-world money. For example, a gamer can acquire a virtual
           7   “Jumpsuit” for his or her Fallout 76 avatar for 600 “Atoms” in Defendants’ in-game
           8   “Atomic Shop.” Should he or she wish to purchase this item with U.S. Dollars, a purchase
           9   of 1,000 “Atoms” for $9.99 is required, since the next lowest price point of $4.99 nets
      10       only 500 “Atoms,” an insufficient amount to acquire the “Jumpsuit.” Defendants’ April
      11       23, 2019 patch, “Wild Appalachia” Patch 8.5, added items to the “Atomic Shop” that
      12       offer in-game, competitive advantages, a pay-to-win mechanic.
      13             6.     Consequently, if customers were allowed to return Fallout 76, Defendants
      14       would lose not only the initial purchase price, but also potential income, possibly for
      15       years if Defendants operate the servers that long, from ongoing in-game purchases from
      16       the “Atomic Shop.”
      17             7.     On information and belief, Defendants marketed and sold a game-as-a-
      18       service only one other time prior to Fallout 76, when they released The Elder Scrolls
      19       Online on or about April 4, 2014. Unlike Fallout 76, however, The Elder Scrolls Online
      20       was not sold exclusively through Bethesda.net, meaning The Elder Scrolls Online was
      21       subject to the return policy of at least one third-party vendor.
      22             8.     After a limited early access period, Defendants launched Fallout 76 on
      23       November 14, 2018, on multiple gaming platforms, as well as Windows PC. Defendants
      24       made the PC Version available only via the Bethesda.net online store, a decision which
      25       was intended to, and indeed had the effect of, preventing all PC customers from
      26       purchasing the Fallout 76 game-as-a-service through any third-party.
      27             9.     Plaintiff, and other similarly situated consumers in California, soon
      28       discovered that Fallout 76 was an unfinished product beset by, for example, freezes, lag,
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                 CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 4 of 23



           1   missing features, limited content and game breaking bugs that made the gameplay
           2   experience untenable.     Plaintiff promptly requested a refund from Bethesda.net.
           3   Plaintiff’s refund requests were denied. Defendants’ policy is that refunds are not
           4   allowed for digitally downloaded titles, which include the PC Version.
           5         10.    Prior to the release of Fallout 76, Defendants were aware of the numerous
           6   performance issues plaguing their unfinished game-as-a-service that would induce many
           7   consumers to demand a refund. The provision of refunds, however, would deprive
           8   Defendants of not only the lucrative retail sales of Fallout 76, but also the recurring and
           9   highly desirable monetization tail afforded by the game-as-a-service business model (as
      10       explained in ¶¶4-5, supra). Consequently, rather than issue refunds pursuant to the
      11       policies of industry-standard, third-party vendors such as Steam or Epic, which
      12       Defendants did not control, Defendants conspired to limit the sale of the PC Version to
      13       their own platform, Bethesda.net, through which they could refuse to issue refunds to
      14       consumers.
      15             11.    Prior to Fallout 76’s November 2018 release date, Pete Hines, Bethesda
      16       Softworks’ Vice President of PR and Marketing (“Mr. Hines”), stated that Defendants’
      17       decision to limit the sale to Bethesda.net was purportedly to have a “direct relationship”
      18       with customers, specifically:
      19             “Well because of the kind of game it is," Hines said when asked [why] Fallout 76
                     is bypassing Steam. "Because it's an online, always-on game-as-a-service. Based
      20             on our experience based on other things that we've done, we felt like having a direct
                     relationship with our customers was super important to us. And so doing it through
      21             Bethesda.net, exclusively, allows us to have that one-to-one relationship with
      22             customers, that quite honestly you don't always have when you go through another
                     third-party where they might own the relationship with the customer in terms of
      23             being able to email them or to reach out directly and contact them."
      24       (https://www.gamespot.com/articles/why-fallout-76-isnt-releasing-on-steam/1100-
               6462400/).
      25
      26             12.    On information and belief, however, Mr. Hines’ statement was public
      27       relations spin to hide Defendants’ actual rationale for limiting customer download
      28       options. Defendants pre-launch decision to limit the sale of the PC Version to their own
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 5 of 23



           1   proprietary Bethesda.net (the “one-to-one relationship with customers” described by Mr.
           2   Hines) was in actuality a premeditated, cynical move to prevent consumers from
           3   obtaining refunds for the unfinished and defective Fallout 76 game-as-a-service.
           4   Defendants’ policy decision was intended to, and in fact had, the effect that consumers
           5   were unfairly prevented from benefitting from industry-standard practices for the
           6   issuance of refunds for digital downloads.
           7         13.    The Bethesda.net policy to deny all refund requests is in stark contrast to
           8   popular third-party software vendors.          These vendors allow refunds for digitally
           9   downloaded titles. See, e.g., https://store.steampowered.com/steam_refunds (“You can
      10       request a refund for nearly any purchase on Steam—for any reason. Maybe your PC
      11       doesn't meet the hardware requirements; maybe you bought a game by mistake; maybe
      12       you   played   the      title   for   an hour and     just didn't like it.”); see also
      13       https://www.epicgames.com/site/en-US/store-refund-policy (“Don’t like what you
      14       bought? Read on for how to return your purchase for a refund. If you’ve recently made
      15       a purchase through the Epic Games store and want a refund, you’re in the right place.
      16       Below you’ll find all the info on what you can refund, when you can refund, and how to
      17       begin the process.”).
      18             14.    Through its misleading pre-launch marketing and unreasonable restriction
      19       on product returns of the PC Version, Defendants violated California law prohibiting
      20       misleading and unfair sales practices. Specifically, Defendants violated California’s
      21       Unfair Competition and False Advertising Laws, Business & Professions Code §§ 17200
      22       and §§ 17500, et seq., and the California Consumers’ Legal Remedies Act, California
      23       Civil Code §§ 1750, et seq. Further, pursuant to the Song-Beverly Act, Cal. Civ. Code
      24       §1790, et seq., Defendants’ disclaimer of express warranties is void due to their material
      25       misrepresentations which were relied on by Plaintiff and the Class.
      26             15.    Plaintiff, on her own and on behalf of all others similarly situated in
      27       California, now seeks declaratory relief, rescission or damages, restitution, and other
      28       equitable remedies, including an injunction enjoining Defendants’ methods, acts, and
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                     CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 6 of 23



           1   practices as described herein, as well as Plaintiff’s reasonable attorneys’ fees and expert
           2   fees, and any additional relief that this Court determines to be necessary or appropriate
           3   to provide complete relief to Plaintiff and the Class.
           4                                           PARTIES
           5         16.    Plaintiff AMBER DOBSON (“Dobson”) is an individual who resides in
           6   South Lake Tahoe, California. In reliance on Defendants’ advertising and marketing,
           7   Dobson paid full retail price for a digital copy of the PC version, which she downloaded
           8   from Bethesda.net on or about November 14, 2018. Dobson’s experience with Fallout
           9   76 was marred by game breaking bugs, all of which were solely and exclusively caused
      10       by Defendants, specifically, inter alia, server crashes, slow performance, freezing and
      11       lost save files. Dobson contacted Bethesda customer support and demanded a refund on
      12       November 16, 2018, promptly and only two days after launch. Defendants denied her
      13       refund request on November 29, 2018: “Customers who have downloaded the game are
      14       not eligible for a refund.” Plaintiff subsequently abandoned any gameplay.
      15             17.    Defendant ZENIMAX MEDIA INC. (“ZeniMax”), is a corporation
      16       organized under the laws of the State of Delaware, with headquarters in Rockville,
      17       Maryland. On information and belief, ZeniMax was registered to conduct business in the
      18       State of California on or about August 9, 1999. ZeniMax is the parent of Bethesda
      19       Softworks LLC.
      20             18.    Defendant BETHESDA SOFTWORKS LLC (“Bethesda Softworks”), is a
      21       limited liability company organized under the laws of the State of Delaware, with
      22       headquarters in Rockville, Maryland. On information and belief, Bethesda Softworks
      23       was registered to conduct business in the State of California on or about May 27, 2014.
      24             19.    Plaintiff is informed and believes, and thereon alleges, that BETHESDA
      25       GAME STUDIOS (“Bethesda Game Studios”) is a division of Bethesda Softworks
      26       functioning as the same legal entity.
      27             20.    The true names and capacities of Defendants sued herein as Does 1 through
      28       100, inclusive, are presently unknown to Plaintiff who therefore sues these Defendants
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 7 of 23



           1   by fictitious names. Plaintiff will amend this Complaint to show their true names and
           2   capacities when they have been ascertained. Each of the Doe Defendants is responsible
           3   in some manner for the conduct alleged herein.
           4         21.      Plaintiff is informed and believes, and thereon alleges, that each and every
           5   one of the acts and omissions alleged herein were performed by, and/or are attributable
           6   to, all Defendants, each acting as agents and/or employees, and/or under the direction and
           7   control of each of the other Defendants, and that said acts and failure to act were within
           8   the course and scope of such agency, employment and/or direction and control.
           9                                JURISDICTION AND VENUE
      10             22.      Pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. §1332(d)(2)
      11       and (6), this Court has original jurisdiction. The aggregated claims of the individual class
      12       members exceed the sum or value of $5,000,000, exclusive of interest and costs. This is
      13       a class action in which at least one member of the plaintiff class is a citizen of a state
      14       other than the states in which Defendants are incorporated and have their principal place
      15       of business.
      16             23.      This Court has personal jurisdiction over this action because Defendants
      17       conduct business operations in the State of California, including within the boundaries of
      18       this judicial district; consented to jurisdiction by registering to conduct business in
      19       California as alleged hereinabove; maintain sufficient minimum contacts in California;
      20       and otherwise intentionally avail themselves of the markets within California through the
      21       promotion, sale, marketing, and distribution of products, which renders the exercise of
      22       jurisdiction by this Court proper and consistent with traditional notions of fair play and
      23       substantial justice.
      24             24.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(a) and (b),
      25       because a substantial part of the events or omissions giving rise to Plaintiff’s claims
      26       occurred in this judicial district. Venue is also proper under 18 U.S.C. §1965(a) because
      27       Defendants transact substantial business in this District.
      28
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                 CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 8 of 23



           1                                FACTUAL ALLEGATIONS
           2           A. Defendants’ Misleading and Deceptive Marketing of Fallout 76 Reached
           3                a Large Audience Including E3 2018 and PAX Australia.
           4         25.    Defendants’ pre-release marketing for Fallout 76 reached a large audience.
           5   On or about May 29, 2018, a graphic depicting the words ‘Please Stand By’ was posted
           6   to Defendants’ official Twitter feed. Previously, the graphic was part of the title sequence
           7   for each game in Defendants’ Fallout series. The post quickly generated 146,000 likes
           8   and 60,000 retweets, and ‘Bethesda’ remained in the top ten trending topics on Twitter
           9   for several hours. Defendants’ official Twitch account began livestreaming shortly
      10       afterwards. The livestream revealed little, if anything, about Fallout 76. Yet even still,
      11       as the livestream concluded Todd Howard, Director and Executive Producer at Bethesda
      12       Game Studios (“Mr. Howard”), appeared onscreen to reveal that over two million unique
      13       viewers tuned in for at least part of the stream, with over 100,000 viewers watching
      14       simultaneously for the majority of the broadcast.
      15             26.    Defendants made Fallout 76 available for pre-order a week later on or about
      16       June 5, 2018, even though the public knew virtually nothing about the title.
      17             27.    On June 10, 2018, at the Los Angeles Electronic Entertainment Expo (E3),
      18       Mr. Howard unveiled the Fallout 76 game-as-a-service to a live audience as well as
      19       through a live stream accessible on Defendants’ website, twitch.tv, and youtube.com.
      20       Mr. Howard stated: “We have built a platform of 100 percent dedicated servers that will
      21       support the game now and for years to come” and he made other representations
      22       including, but not necessarily limited to:
      23                    A.     Fallout 76 has all new rendering lighting and landscape technology,
                                   contains sixteen times the detail [than Defendants’ prior games] and
      24                           players can view distant weather systems across the game map;
                            B.     Fallout 76 is “four times the size” of Defendants’ prior title, Fallout
      25                           4, which was a successful single-player game released in 2015;
      26                    C.     Fallout 76 is an open-world survival game with a death system that
                                   will not result in losing substantial progress;
      27                    D.     Fallout 76 is an online-only survival game that players can experience
                                   solo or in multiplayer with dozens of other players;
      28                    E.     Players will never see a server;
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 9 of 23


                            F.     Players can join their friends while maintaining their own progress in
           1                       their game; and
           2                G.     Players can build camps that follow the player.
           3         28.    Mr. Howard also announced a B.E.T.A. test (Break-it-Early-Test-
           4   Application) and acknowledged Defendants’ reputation for releasing games with bugs.
           5   Purportedly, the B.E.T.A. would allow Defendants to remedy such issues prior to the
           6   release date. On information and belief, however, as late as four months before the
           7   B.E.T.A., Defendants’ development team was still working on the principal gameplay
           8   mechanics of Fallout 76.
           9         29.    Mr. Hines also made misleading public statements prior to the launch of
      10       Fallout 76, including but not necessarily limited to PAX Australia on or about October
      11       11-13, 2018.      These statements were widely reported and available to California
      12       consumers at all times relevant hereto. According to Mr. Hines: “Folks that want to spend
      13       money on whatever the hell it is because they don’t have enough Atoms, they can, but
      14       it’s not, ‘I’m now better playing against other players because I spent money.’ It’s not
      15       pay-to-win. And it’s not loot crates.” (Emphasis supplied.) On information and belief,
      16       Mr. Hines’ statement was intentionally misleading. In actuality, Defendants planned to
      17       add “pay-to-win” mechanics to Fallout 76 from its earliest development stages but
      18       decided to wait until several months after release so as not to jeopardize pre-orders and
      19       sales from the resulting bad press. Indeed, on or about April 23, 2019, Defendants duly
      20       released “Fallout 76 Update 8.5” which added the “pay-to-win” mechanic described as
      21       “Basic Repair Kits.” These kits are available only via the “Atomic Shop” and confer
      22       significant in-game advantages by drastically reducing the amount of resources (and, of
      23       course, the in-game time required to collect those resources) for players to maintain their
      24       avatar in peak efficiency – a fundamental goal of the game-as-a-service which confers
      25       gameplay and “player v. player” advantages. Defendants pre-release statement that “pay-
      26       to-win” mechanics would be excluded was intended to, and in fact did, mislead
      27       consumers and induce them to make a non-refundable pre-order or purchase of Fallout
      28       76 on release.
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                    Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 10 of 23



           1         30.    In or about October 2018, days before the B.E.T.A. and months after the
           2   PC Version of Fallout 76 was first available for non-refundable pre-order in June
           3   2018, Defendants issued a release stating: “Usually after years of development, we finally
           4   finish, release the game, and take a break. With Fallout 76, we feel we have not finished,
           5   but reached a starting line where all new work begins.” (Emphasis added).
           6         31.    On October 30, 2018, the Windows PC B.E.T.A. test started. B.E.T.A.
           7   access periods were limited to specific dates and time windows, and in order to access
           8   the B.E.T.A., players were required to pre-order the game (i.e., they paid full retail price
           9   prior to release and sight unseen – a non-refundable purchase on Bethesda.net).
      10       Individuals participating in the PC B.E.T.A. reported numerous problems with
      11       installation, pop-in, lighting, blurry visuals, etc. After logging back in following a server
      12       crash, other players reported missing progress and content.
      13             B.     Shortly After the B.E.T.A., Fallout 76 Released with Crippling
      14                    Problems and Missing Features.
      15             32.    Only three weeks after Fallout 76’s B.E.T.A. test, on November 14, 2018,
      16       the Fallout 76 game-as-a-service released on the Windows PC platform. Defendants
      17       issued a day-one patch of 54 GBs, approximately 9 GBs larger than the actual game. At
      18       launch, the game-as-a-service had no push to talk functionality, despite Defendants’
      19       promise to add such functionality after the B.E.T.A.            This meant that gamers’
      20       microphones were always on and could not be turned off.
      21             33.    By November 20, 2018, reviewers complained about the poor quality of
      22       Defendants’ aging game engine, framerate slowdowns, motion sickness and an overall
      23       experience marred by numerous and consistent game breaking bugs and crashes. Players
      24       experienced frequent disconnections and server issues when attempting to set up groups
      25       with other players.
      26             34.    In contrast to Mr. Howard’s claims at E3 2018 that new rendering, lighting
      27       and landscape technologies would allow visuals with “sixteen times” the detail as
      28       Defendants’ past games, players complained the graphics looked visually worse than
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                 CLASS ACTION COMPLAINT
                    Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 11 of 23



           1   previous entries in the Fallout series. Although camps were meant to be portable, with
           2   the option to move across servers, players routinely found their items disappeared when
           3   setting up camp in a different location. With limited permanence, those players that were
           4   able to play the game at all found hours of progress wiped every time they either logged
           5   out of the game or suffered a server disconnection. In short, as Defendants well knew at
           6   all relevant times hereto, Fallout 76 did not work as advertised.
           7         35.    Fallout 76 was, and remains, a commercial and critical flop that sold
           8   considerably fewer units than its 2015 predecessor, Fallout 4. On November 22, 2018,
           9   nearly a week after the disappointing release, Defendants decreased Fallout 76’s price by
      10       about 1/3, to $40.00. This decrease was not retroactive, meaning anyone who purchased
      11       the game-as-a-service between June 5, 2018, and November 21, 2018, overpaid for an
      12       unfinished and deceptively marketed product by a significant margin. Multiple news
      13       outlets identified the discount as being the result of poor performance and low quality.
      14             36.    On December 4, 2018, Defendants released a new patch, but failed to
      15       disclose the game-altering changes implemented thereby. Defendants promised greater
      16       quality in the future.
      17             C.     Defendants Schemed to Prevent Consumers from Returning a Defective,
      18                    Unfinished Product.
      19             37.    Prior to the release of Fallout 76, Defendants were aware their unfinished
      20       game-as-a-service had numerous issues that would induce many consumers to demand a
      21       refund. Defendants nevertheless engaged in a widespread marketing and advertising
      22       campaign to induce players to purchase the game-as-a-service, including but not limited
      23       to Mr. Howard’s misleading public statements at E3 2018.
      24             38.    Through consistently critical reviews of its B.E.T.A. testing periods,
      25       Defendants were made further aware of the myriad of technical and design problems
      26       affecting the quality of and basic functionality of Fallout 76. Due to the short time
      27       between the B.E.T.A. testing period (starting October 23, 2018) and the release date
      28       (November 14, 2018), Plaintiff alleges, on information and belief, that Defendants never
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 12 of 23



           1   intended the B.E.T.A. to have a material impact on the final release. The B.E.T.A, rather
           2   was also a cynical scheme to lock each loyal, unsuspecting fan of the Fallout series into
           3   a non-refundable pre-order purchase of the PC version.
           4          39.   Defendants conspired to void the refund rights of consumers. The provision
           5   of refunds would deprive Defendants of not only the lucrative retail sales of Fallout 76,
           6   but also the recurring and highly desirable monetization tail afforded by the game-as-a-
           7   service business model. Consequently, rather than process refunds pursuant to the
           8   policies of industry-standard, third-party vendors such as Steam or Epic, Defendants
           9   opted to limit the sale of the PC Version to their own platform, Bethesda.net, through
      10       which they could unfairly refuse to issue refunds to consumers.
      11              40.   Shortly after launch, numerous media outlets reported that Defendants
      12       would not issue refunds for Fallout 76. On information and belief, on account of
      13       Defendants’ policy, numerous California consumers who were misled by Defendant’s
      14       marketing, did not seek refunds for Fallout 76 even though they were unhappy with the
      15       game-as-a-service and wanted a refund.
      16              D.    Plaintiff’s Experience.
      17              41.   Prior to making her purchase, Plaintiff Dobson watched numerous
      18       advertisements for Fallout 76 on television and Twitch, and she read articles about the
      19       title on several websites, including but not limited to Game Informer and IGN. The
      20       representations by Defendants in these advertisements and within these third-party
      21       sources portrayed Fallout 76 as a premium game-as-service that would be playable on
      22       release, without game-breaking bugs. Plaintiff also performed Google searches for
      23       Fallout 76 and read web content about the title which, on information and belief, quoted
      24       misleading statements made by Defendants about the playability and features of the
      25       game. Plaintiff also watched Todd Howard’s 2018 E3 presentation wherein she viewed
      26       the numerous misrepresentations made (see ¶27, supra) about the scope and quality of
      27       the title.
      28
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                               CLASS ACTION COMPLAINT
                    Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 13 of 23



           1          42.    In reliance on Defendants’ misleading marketing, Plaintiff Dobson
           2   purchased a digital copy of the PC Version, which she downloaded from Bethesda.net on
           3   or about November 14, 2018. At all times relevant hereto, Dobson: used a PC that met
           4   the required specifications to facilitate the running of the Fallout 76 game-as-a-service;
           5   had an appropriate network connection; correctly accessed the game-as-a-service;
           6   understood and was able to operate the game-as-a-service mechanics; and properly
           7   deployed available updates to the game-as-a-service which were available prior to the
           8   date she demanded a refund. Despite the foregoing, Dobson’s experience with Fallout
           9   76 was marred by game breaking bugs, all of which were solely and exclusively caused
      10       by Defendants, specifically, inter alia, server crashes, slow performance, freezing and
      11       lost save files. Dobson contacted Defendants’ customer support and demanded a refund
      12       on November 16, 2018, promptly and only two days after launch. Defendants denied her
      13       refund request on November 29, 2018, due to their uniform policy affecting all purchasers
      14       of the PC Version: “Customers who have downloaded the game are not eligible for a
      15       refund.”
      16                                      CLASS ALLEGATIONS
      17              43.    Plaintiff incorporates and reallege each and every preceding paragraph as if
      18       fully set for herein.
      19              44.    Plaintiff brings this action on behalf of herself and the members of the
      20       proposed Class and Subclass. The proposed Class consists of:
      21              All individuals residing in the State of California who, on or after June 5, 2018,
                      paid monies to Defendants to purchase the Windows PC version of the Fallout 76
      22              video game-as-a-service via Defendants’ online store, Bethesda.net.
      23              45. The proposed Subclass consists of:
      24              All individuals residing in the State of California who, on or after June 5, 2018,
      25              paid monies to Defendants to purchase the Windows PC version of the Fallout 76
                      video game-as-a-service via Defendants’ online store, Bethesda.net; who, in
      26              writing to Defendants, requested a refund; and who were denied a refund.
      27              46. Excluded from the Class and Subclass is each Defendant, its parents,
      28       subsidiaries, affiliates, officers and directors, any entity in which Defendant has a
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 14 of 23



           1   controlling interest, all customers who make a timely election to be excluded,
           2   governmental entities, and all judges and their staff assigned to hear any aspect of this
           3   litigation, as well as their immediate family members.
           4          47.    Plaintiff reserves the right to alter that Class definitions as she deems
           5   necessary at any time to the full extent of the Federal Rules of Civil Procedure, the Local
           6   Rules of the U.S. District Court for the Eastern District of California, and applicable
           7   precedent allow.
           8          Federal Rule of Civil Procedure (FRCP) Rule 23
           9          48.    Certification of the proposed class and subclass is appropriate because
      10       individual Class members can prove the elements of their claims on a class-wide basis
      11       using the same evidence they would use to prove those elements through individual
      12       litigation.
      13              49.    Numerosity: Rule 23(a)(1): The members of the class and subclass are so
      14       numerous that joinder is impractical. The class and subclass consist of thousands of
      15       members, the precise number of which is within the knowledge of and can be ascertained
      16       only by review of Defendants’ records.
      17              50.    Commonality and Predominance: Rules 23(a)(2) and 23(b)(3):
      18       Numerous questions of law and fact common to the class and subclass predominate over
      19       any questions affecting only individual members of the class and subclass. All class and
      20       subclass members were exposed to Defendants’ deceptive marketing practices
      21       concerning Fallout 76. At the time that class and subclass members purchased Fallout
      22       76, Defendants held exclusive knowledge of Fallout 76’s technical problems and the
      23       condition in which the game would be launched. By refusing to issue refunds, each
      24       subclass member suffered the same substantial injury.
      25              51.    Among the questions of law and fact common to the class and subclass are:
      26                     A.    Whether Defendant engaged in unfair, unlawful and/or fraudulent
                                   business practices under California law;
      27                     B.    Whether Defendant mispresented and/or failed to disclose material
                                   facts.
      28                     C.    Whether Defendant made false or misleading statements of fact;
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                    Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 15 of 23


                            D.     Whether Defendant breached express warranties;
           1                E.     Whether Defendant violated the Song-Beverly Act, Cal. Civ. Code
           2                       §1790, et seq.;
                            F.     Whether Defendants’ return policy foreclosed the possibility of refunds
           3                       for digital downloads of Fallout 76;
                            G.     Whether Defendant’s conduct, as alleged herein, was intentional and
           4                       knowing;
                            H.     Whether class members are entitled to damages and/or restitution, and
           5                       in what amount;
           6                I.     Whether class members are entitled to rescission;
                            J.     Whether an injunction is necessary; and
           7                K.     Whether Plaintiff and class members are entitled to an award of
                                   reasonable attorneys’ fees, pre-judgment interest, and cost of suit.
           8
                     52.    Typicality: Rule 23(a)(3): Plaintiff’s claims are typical of the claims of the
           9
               members of the class and subclass. All class and subclass members were subject to
      10
               Defendants’ uniform misleading and marketing practices and Defendants’ uniform policy
      11
               to deny refunds for digital downloads. Plaintiff has no antagonistic interest to any other
      12
               member of the class and subclass.
      13
                     53.    Adequacy: Rule 23(a)(4): Plaintiff is an adequate representative who will
      14
               fully and adequately assert and protect the interests of the class and subclass. Plaintiff’s
      15
               counsel have substantial experience and success in the prosecution of complex class
      16
               action and consumer protection litigation.
      17
                     54.    Superiority: Rule 23(b)(3): Adjudication of this lawsuit as a class is
      18
               superior to any other available means because individual litigation of the claims of all
      19
               members of the class is economically unfeasible and procedurally impracticable. While
      20
               the aggregate damages sustained by the class and subclass are in the millions of dollars,
      21
               the individual damages incurred by each member of the class resulting from Defendants’
      22
               wrongful conduct are too small to warrant the expense of individual lawsuits. The
      23
               likelihood of individual class members prosecuting their own separate claims is remote,
      24
               and, even if every member of the class and subclass could afford individual adjudication,
      25
               the court system would be unduly burdened by such cases.
      26
                     55.    Prosecuting separate actions by class members would create the risk of
      27
               establishing inconsistent standards of conduct for Defendants. Individual actions may be
      28
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 16 of 23



           1   dispositive of the interests of the class, even if certain class members are not parties to
           2   such actions.
           3          56.    Declaratory and Injunctive Relief: Rule 23(b)(2): Defendants acted or
           4   refused to act on grounds generally applicable to Plaintiff and the members of the class,
           5   thereby final injunctive relief and declaratory relief is appropriate with respect to the class
           6   and subclass.
           7          57.    Issue Certification: Rule 23(c)(4): Plaintiff also satisfy the requirements
           8   for maintaining a class action under Rule 23(c)(4). Her claims consist of particular issues
           9   that are common to all Class and Subclass members and are capable of class-wide
      10       resolution that will significantly advance the litigation.
      11
      12                                  FIRST CLAIM FOR RELIEF
                             Violation of California’s Consumers Legal Remedies Act
      13           Cal. Civ. Code §1750 et seq. on Behalf of Plaintiff, the Class, and the Subclass
      14                                      Against All Defendants

      15              58.    Plaintiff repeats and re-alleges each and every allegation contained above as
      16       if set forth herein.
      17              59.    The California Legal Remedies Act (“CLRA”), Cal. Civ. Code §1750, et
      18       seq., prohibits “unfair or deceptive acts or practices undertaken by any person in a
      19       transaction intended to result or which results in the sale or lease of goods or services to
      20       any consumer[.]” Cal. Civ. Code §1770(a).
      21              60.    The CLRA defines “person” as “an individual, partnership, corporation,
      22       limited liability company, association, or other group, however organized.” Cal. Civ.
      23       Code §1761(c). Defendants, Plaintiff, the class and the subclass are “persons” within the
      24       meaning of the CLRA.
      25              61.    Under the CLRA, a “consumer” is “an individual who seeks or acquires, by
      26       purchase or lease, any goods or services for personal, family, or household purposes.”
      27       Cal. Civ. Code §1761(d). Plaintiff, the class, and the subclass are “consumers” within
      28       the meaning of the CLRA.
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                  CLASS ACTION COMPLAINT
                    Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 17 of 23



           1         62.   Defendants’ Fallout 76 game-as-a-service constitutes “goods” or “services”
           2   as defined by Cal. Civ. Code §1761(a) and (b).
           3         63.   A “transaction,” as defined by the CLRA, is “an agreement between a
           4   consumer and another person, whether or not the agreement is a contract enforceable by
           5   action, and includes the making of, and the performance pursuant to, that agreement.”
           6   Cal. Civ. Code §1761(e). The purchase of the Fallout 76 game-as-a-service by Plaintiff,
           7   the class, and the subclass is a transaction with Defendants within the meaning of the
           8   CLRA.
           9         64.    Plaintiff contends that Defendants, in the course of their business, violated
      10       the CLRA as detailed above. Specifically, Defendants marketed and sold the Fallout 76
      11       game-as-a-service in a manner that concealed from Plaintiff and the Class the myriad of
      12       technical and design problems affecting the quality of and basic functionality of Fallout
      13       76 and then refused to issue refunds to purchasers of the PC Version. Plaintiff alleges
      14       Defendants engaged in one or more of the following unfair or deceptive acts or practices
      15       as defined in Cal. Civ. Code §1770(a):
      16             A.     Defendants’ acts and practices constitute misrepresentations that Fallout 76
                            had characteristics, uses, or benefits that it does not have;
      17             B.     Defendants misrepresented that Fallout 76 had a particular standard, quality,
                            and grade when it did not;
      18             C.     Defendants’ acts and practices constitute the advertisement of goods and/or
      19                    services without the intent to sell them as advertised; and/or
                     D.     Defendants made material omissions;
      20             E.     Defendants inserted an unconscionable provision in a contract by
                            implementing an unlawful policy and/or practice of refusing to refund
      21                    purchasers who paid for a finished and playable video-game-as-a-service,
                            but received an unfinished and unplayable video-game-as-a-service.
      22
      23             65.    Plaintiff and the Class suffered ascertainable loss and actual damage as a
      24       direct and proximate result of Defendants’ concealment, misrepresentations, omissions
      25       of material information, refusal to offer a refund for Fallout 76, and refusal to honor
      26       refund requests for Fallout 76.
      27             66.    On information and belief, Defendants will continue to commit the
      28       foregoing acts and omissions, unless the Court orders Defendants to cease and desist.
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                 CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 18 of 23



           1          66.    By reason of the foregoing, Plaintiff and the Class have been irreparably
           2   harmed.
           3          67.    Pursuant to Cal. Civ. Code §1780, Plaintiff and the Class seek an order
           4   enjoining Defendants’ methods, acts, or practices; actual damages; restitution; punitive
           5   damages; rescission; court costs and attorney's fees; and any other relief that this Court
           6   deems proper.
           7          68.    On or about December 4, 2018, Defendants were provided notice pursuant
           8   to Cal. Civ. Code § 1782, subdivision (a)(1) of violations of the CLRA “including but
           9   not limited to Cal. Civ. Code §1770(a), subsections 5, 7, 9, and 14, in connection with
      10       the marketing and/or sale of the Fallout 76 game by refusing to issue refunds for
      11       purchasers of the game who found it to be unplayable because of its technical problems.”
      12       Exhibit B. On or about January 31, 2019, Defendants, through counsel, declined to
      13       resolve the dispute.
      14                                    SECOND CLAIM FOR RELIEF
                                    Violation of California’s False Advertising Law
      15                     Cal. Bus. & Prof. Code §17500, et seq., on Behalf of Plaintiff,
      16                          the Class, and the Subclass Against All Defendants
                      69.    Plaintiff repeats and re-allege each and every allegation contained above as
      17
               if set forth herein.
      18
                      70.    Plaintiff brings this action on behalf of themselves and the Class against all
      19
               defendants for violations of California’s False Advertising Law (“FAL”), Cal. Bus. &
      20
               Prof. Code §17500 et seq.
      21
                      71.    Defendants’ acts and practices as described herein have deceived and/or are
      22
               likely to deceive Plaintiff and Class members. Defendants engaged in public advertising
      23
               and marketing that made material misrepresentations and omissions regarding the
      24
               condition of the Fallout 76 game-as-service upon its release. Defendants also made
      25
               material misrepresentations about future additions to the title, specifically that the game-
      26
               as-a-service would not be pay-to-win. Such advertisements deceived and continue to
      27
               deceive the consuming public for the reasons detailed above.
      28
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                 CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 19 of 23



           1          72.    In marketing Fallout 76 and omitting disclosure of its knowledge detailed
           2   above, Defendants knew or should have known that its representation and omissions were
           3   misleading.
           4          73.    Defendants intended Plaintiff and Class members to rely upon the
           5   advertisements and numerous material misrepresentations as set forth more fully
           6   elsewhere in the Complaint. In fact, Plaintiff and Class members relied upon the
           7   advertisements and misrepresentations to their detriment.
           8          74.    As a result of Defendants’ misrepresentations and omissions, Plaintiff and
           9   the Class suffered real financial damages.
      10              75.    Pursuant to the FAL, Plaintiff and the Class seek an order or judgment as
      11       necessary to restore any monies acquired by unfair competition, including restitution
      12       and/or disgorgement, rescission and/or any other relief that this Court deems proper.
      13                                      THIRD CLAIM FOR RELIEF
                                                  Violations of the UCL
      14                     Cal. Bus. & Prof. Code §17200, et seq. on Behalf of Plaintiff,
      15                          the Class, and the Subclass Against All Defendants
                      76.    Plaintiff repeats and re-allege each and every allegation contained above as
      16
               if set forth herein.
      17
                      77.    Plaintiff brings this action on behalf of herself, the class, and the subclass
      18
               against all defendants for violations of the unfair and unlawful prongs of California’s
      19
               Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §17200 et seq.
      20
                      78.    The UCL defines unfair business competition to include any “unlawful,
      21
               unfair or fraudulent” act or practice, as well as any “unfair, deceptive, untrue or
      22
               misleading” advertising. Cal. Bus. & Prof. Code §17200.
      23
                      79.    Defendants violated the “unfair” prong of the UCL through the acts and
      24
               omissions detailed herein. Defendants’ acts and omissions are immoral, unethical,
      25
               oppressive, and/or unscrupulous and caused and will cause injuries to consumers and,
      26
               therefore, constitute unfair conduct within the meaning of the UCL.
      27
      28
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                 CLASS ACTION COMPLAINT
                    Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 20 of 23



           1          79.   The acts and practices alleged herein are also unfair because they caused
           2   Plaintiff, and reasonable consumers like her, to incur financial loss. The gravity of the
           3   harm to Plaintiff, the class, and subclass class resulting from these unfair acts and
           4   practices outweighs any conceivable reasons, justifications and/or motives of Defendants
           5   for engaging in such deceptive acts and practices. By committing the acts and practices
           6   alleged above, Defendants engaged in unfair business practices within the meaning of the
           7   UCL.
           8          80.   Defendant violated the unfair prong of the UCL by making material
           9   misrepresentations and omissions regarding the condition of the Fallout 76 game-as-a-
      10       service upon its release. Defendants also made material misrepresentations about future
      11       additions to the title, specifically that the game-as-a-service would not be pay-to-win.
      12              81.   In marketing Fallout 76 and omitting disclosure of its knowledge detailed
      13       above, Defendants knew or should have known that their representations and omissions
      14       were misleading.
      15              82.   Bethesda’s no-refund policy precluding refunds to its consumers who were
      16       sold Fallout 76 is unconscionable within the meaning of Cal. Civ. Code § 1670.5.
      17              83.   Bethesda’s policy and/or practice of refusing to award refunds to its
      18       customers constitutes an unlawful business act or practice within the meaning of the UCL
      19       because, among other things, it is unconscionable within the meaning of Cal. Civ. Code
      20       § 1670.5, and it constitutes a breach of contract and a breach of the implied covenant of
      21       good faith and fair dealing.
      22              82.   As a result of Defendants’ misrepresentations, omissions, and refusal to
      23       provide refunds, Plaintiff, the Class, and the Subclass suffered real financial damages.
      24              83.   Pursuant to the UCL, Plaintiff, the Class, and Subclass seek an order or
      25       judgment as necessary to restore any monies acquired by unfair competition, including
      26       restitution and/or disgorgement, rescission, an injunction enjoining Bethesda from
      27       implementing its no refund policy for Fallout 76, and any other relief that this Court
      28       deems proper.
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                     Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 21 of 23



           1                                FOURTH CLAIM FOR RELIEF
                                            Violation of the Song-Beverly Act
           2                      Cal. Civ. Code §1790, et seq. on Behalf of Plaintiff,
           3                      the Class, and the Subclass Against All Defendants
           4
                      84.    Plaintiff repeats and re-alleges each and every allegation contained above as

           5
               if set forth herein.

           6
                      85.    Plaintiff brings this action on behalf of themselves and the Class against all

           7
               Defendants for violations of the Song-Beverly Act, Cal. Civ. Code §§ 1790, et seq.
                      86.    Plaintiff and the Class who purchased Fallout 76 are “buyers” within the
           8
               meaning of Cal. Civ. Code §§ 1791(b).
           9
                      87.    The Fallout 76 video game-as-a-service is a “consumer good” within the
      10
               meaning of Cal. Civ. Code § 1791(a).
      11
                      88.    Defendants are a “manufacturer” of Fallout 76 within the meaning of Cal.
      12
               Civ. Code § 1791(j).
      13
                      89.    Defendants made express warranties to Plaintiff and Class and Subclass
      14
               members within the meaning of Cal. Civ. Code §§ 1791.2 and 1793.2, as described
      15
               above.
      16
                      90.    Defendants provided these warranties to Plaintiff and the Class and
      17
               Subclass. These warranties formed the basis of the bargain that was reached when
      18
               Plaintiff and the Class purchased Fallout 76.
      19
                      91.    Plaintiff and the Class and Subclass reasonably relied on Defendants’
      20
               express warranties concerning Fallout 76. Unbeknownst to Plaintiff and the Class and
      21
               Subclass, however, Defendants had made material misrepresentations and omissions
      22
               regarding the technical specifications, features, and playability of the Fallout 76 game-
      23
               as-a-service. Further unbeknownst to Plaintiff and the Class and Subclass, Defendants
      24
               also made misrepresentations about future additions to the title, specifically that the
      25
               game-as-a-service would not be pay-to-win.
      26
      27
      28
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                 CLASS ACTION COMPLAINT
                    Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 22 of 23



           1         92.    As a direct and proximate result of Defendants’ breach of express
           2   warranties, Plaintiff and the Class and Subclass suffered financial loss, and seek damages
           3   in an amount to be determined at trial.
           4         93.    Pursuant to Cal. Civ. Code §§ 1793.2 and 1794, Plaintiff and the Class and
           5   Subclass members seek an order enjoining Defendants’ unfair and/or deceptive acts or
           6   practices, damages, punitive damages, and any other just and proper relief available under
           7   the Song-Beverly Consumer Warranty Act.
           8                                    PRAYER FOR RELIEF
           9         Wherefore, Plaintiff, on behalf of herself and the Class and Subclass members,
      10       respectfully requests that the Court:
      11             A.     Certify this case as a class action pursuant to Federal Rule of Civil
      12                    Procedure Rule 23, as set forth above;
      13             B.     Appoint Defendants as financially responsible for notifying Class members
      14                    of this suit;
      15             C.     Award Plaintiff and Class members appropriate monetary relief, such as
      16                    actual damages and/or restitution;
      17             D.     Award Plaintiff and Class members equitable, injunctive and declaratory
      18                    relief as appropriate under the applicable law;
      19             E.     Award Plaintiff and Class members pre-judgment and post-judgment interest
      20                    as prescribed by law;
      21             F.     Award punitive damages as permitted by law;
      22             G.     Award reasonable attorney’s fees and costs as permitted by law; and
      23             H.     Enter such other and further relief as may be just and proper.
      24                                    DEMAND FOR JURY TRIAL
      25             Plaintiff hereby demands a jury trial on all issues so triable.
      26
      27
      28
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                                CLASS ACTION COMPLAINT
                    Case 2:19-cv-01094-TLN-EFB Document 1 Filed 06/14/19 Page 23 of 23



           1   DATED: June 14, 2019    ***
           2
                                                   Respectfully submitted,
           3
           4
           5                                       By: /s/ Esfand Y. Nafisi
           6
                                                   Esfand Y. Nafisi (SBN 320119)
           7                                       enafisi@classlawdc.com
                                                   MIGLIACCIO & RATHOD LLP
           8                                       388 Market Street, Suite 1300
           9                                       San Francisco, California 94111
                                                   Office: (415) 489-7004
      10
      11                                           Nicholas A. Migliaccio (pro hac vice anticipated)
                                                   nmigliaccio@classlawdc.com
      12                                           Jason S. Rathod (pro hac vice anticipated)
                                                   jrathod@classlawdc.com
      13                                           Erick J. Quezada (pro hac vice anticipated)
                                                   equezada@classlawdc.com
      14                                           MIGLIACCIO & RATHOD LLP
      15                                           412 H Street NE, 3rd Floor
                                                   Washington, DC 20002
      16                                           Tel: (202) 470-3520/Fax: (202) 800-2730
      17                                           Christopher R. Pantel (SBN 256569)
                                                   christopher.pantel@ayslaw.com
      18                                           ALBRIGHT, YEE & SCHMIT, APC
      19                                           888 West 6th Street, 14th Floor
                                                   Los Angeles, California 90017
      20                                           Tel: (213) 833-1700/Fax: (213) 833-1710
      21
      22
                                                   Attorneys for Plaintiff and the Proposed Class

      23
      24
      25
      26
      27
      28
Albright
 Yee &         ____________________________________________________________________________________
Schmit
  APC


                                              CLASS ACTION COMPLAINT
